       Case 2:18-cv-04710-DMF Document 1 Filed 12/17/18 Page 1 of 8



1    JANET M. HEROLD
     Regional Solicitor
2    MARC A. PILOTIN
     Counsel for Wage and Hour Litigation
3    BORIS ORLOV (Cal. Bar No. 223532)
     Senior Trial Attorney
4    DEMIAN CAMACHO
     JESSICA M. FLORES
5    DAVID L. EDELI
     Trial Attorneys
6    UNITED STATES DEPARTMENT OF LABOR
     350 S. Figueroa Street, Suite 370
7    Los Angeles, CA 90071-1202
     Telephone: (213) 894-5410
8    Fax: (213) 894-2064
     Orlov.Boris@dol.gov
9    Attorneys for Plaintiff R. Alexander Acosta
10
11                        IN THE UNITED STATES DISTRICT COURT
12                                 FOR THE DISTRICT OF ARIZONA
13
14
                                                    Case No.
15   R. Alexander Acosta,
16    Secretary of Labor,
      United States Department of Labor,
                                                    COMPLAINT FOR INJUNCTIVE
17                    Plaintiff,                    RELIEF FOR VIOLATIONS OF
                 v.                                 THE RETALIATION
18                                                  PROVISIONS OF THE FAIR
     Scott L. Tonn; Julie A. Pace; Jennifer L.      LABOR STANDARDS ACT
19   Sellers; and The Cavanagh Law Firm, P.A.,
20                    Defendants.
21
22
23
24
25
26
27
28


     COMPLAINT FOR INJUNCTIVE RELIEF FOR VIOLATIONS OF THE RETALIATION PROVISIONS OF
     THE FAIR LABOR STANDARDS ACT
     Case No. [Case Number]
       Case 2:18-cv-04710-DMF Document 1 Filed 12/17/18 Page 2 of 8




1                                  NATURE OF THE ACTION
2           1.     Plaintiff R. Alexander Acosta, Secretary of Labor for the United States
3    Department of Labor (“the Secretary”), is charged with enforcing the Fair Labor
4    Standards Act (“FLSA”) in order to eliminate “labor conditions detrimental to the
5    maintenance of the minimum standard of living necessary for health, efficiency, and
6    general well-being of workers[.]” 29 U.S.C. § 202(a). In bringing actions under the
7    FLSA, the Secretary represents not only the interest of the individual employees affected
8    by an employer’s violations of the law, but also the broader public interest, including the
9    interests of law-abiding employers.
10          2.     In this action, the Secretary seeks to enjoin Defendants Scott L. Tonn,
11   Julie A. Pace, Jennifer L. Sellers, and the Cavanagh Law Firm (collectively
12   “Defendants”) from violating Sections 15(a)(3) of the FLSA, 29 U.S.C. § 215(a)(3),
13   pursuant to FLSA Section 17, 29 U.S.C. § 217.
14          3.     As explained further below, Defendants’ retaliatory conduct warranting an
15   injunction arose during the pendency of Acosta v. Austin Electric LLC (Case No. 2:16-
16   cv-02737-PHX-ROS), another action brought by the Secretary under the FLSA that is
17   currently pending in this District before the Honorable Roslyn O. Silver (“Austin
18   Electric Litigation”).
19                               JURISDICTION AND VENUE
20          4.     Jurisdiction of this action is conferred upon the Court by Section 17 of the
21   FLSA, 29 U.S.C. § 217; by 28 U.S.C. § 1331 (federal question); and by 28 U.S.C.
22   § 1345 (United States as plaintiff).
23          5.     Venue lies in the United States District Court for the District of Arizona,
24   pursuant to 28 U.S.C. § 1391(b), as Defendants have conducted business within Arizona,
25   have been residents of Arizona, and a substantial part of the events giving rise to the
26   Secretary’s claim occurred in this District.
27
28
      COMPLAINT FOR INJUNCTIVE RELIEF FOR VIOLATIONS OF THE RETALIATION
      PROVISIONS OF THE FAIR LABOR STANDARDS ACT
      Case No. [Case Number]                                                              Page 1
       Case 2:18-cv-04710-DMF Document 1 Filed 12/17/18 Page 3 of 8




1                 DEFENDANTS ARE PARTIES SUBJECT TO THE FLSA
2           6.     Defendant Scott L. Tonn, an individual who resides within the jurisdiction
3    of this Court, is engaged in business within the jurisdiction of the court. Among other
4    things, Defendant Tonn transacts such business through Tonn Investments, LLC. Since
5    2013, Defendant Tonn, through Tonn Investments, has been the majority owner of
6    Austin Electric.
7           7.     Defendant Julie A. Pace, an individual who resides within the jurisdiction
8    of this Court, is an attorney engaged in the practice of law within the jurisdiction of this
9    Court. She has been a Senior Member of Defendant The Cavanagh Law Firm since
10   2010, and she is presently the head of the Firm’s Employment Group.
11          8.     Defendant Jennifer L. Sellers is an attorney who has engaged in the
12   practice of law within the jurisdiction of this Court. At the times relevant to the
13   challenged conduct, she was a Senior Member of Defendant The Cavanagh Law Firm.
14          9.     Defendant The Cavanagh Law Firm is and has been a professional
15   association licensed to do business in the State of Arizona, with its principal place of
16   business located at 1850 North Central Avenue, Suite 2400, Phoenix, Arizona 85004,
17   within the jurisdiction of this Court, where it is and has been engaged in providing legal
18   services. Hereinafter, Defendants Cavanagh Law Firm, Pace, and Sellers are referred to
19   as (“Attorney Defendants”).
20          10.    Defendants fall within the scope of Section 15(a)(3) of the FLSA, 29
21   U.S.C. § 215(a)(3), which reaches “any person” who retaliates against employees.
22      FACTUAL ALLEGATIONS REGARDING DEFENDANTS’ VIOLATIONS
23          11.    Austin Electric Services LLC (“Austin Electric”) is a residential electrical
24   contractor that operates in Arizona.
25          12.    Defendants Tonn and Pace are next door neighbors who talk frequently
26   about a variety of topics as both are active in civic and construction industry professional
27   endeavors.
28
      COMPLAINT FOR INJUNCTIVE RELIEF FOR VIOLATIONS OF THE RETALIATION
      PROVISIONS OF THE FAIR LABOR STANDARDS ACT
      Case No. [Case Number]                                                                Page 2
       Case 2:18-cv-04710-DMF Document 1 Filed 12/17/18 Page 4 of 8




1           13.    In August 2016, the Secretary initiated the Austin Electric Litigation
2    seeking relief for Austin Electric’s sweeping violations of the Fair Labor Standards Act,
3    arising from Austin Electric’s failure to pay all wages due to its employees.
4           14.    In Austin Electric Litigation, Austin Electric repeatedly sought the
5    identities of informers who spoke to the Secretary. The Secretary repeatedly opposed
6    Austin Electric’s efforts to expose which of their employees spoke to the Secretary’s
7    representatives. In this context, the court issued two orders order prohibiting Austin
8    Electric’s discovery of these informers. The first order, dated September 1, 2017,
9    provided for a stipulated, orderly process commencing 75 days before trial through
10   which Austin Electric would be permitted limited discovery regarding any informants
11   the Secretary disclosed that he would be offering as witnesses at trial. The second order,
12   dated October 16, 2017, provided that Austin Electric could not discover the identities of
13   non-testifying informers.
14          15.    On December 13, 2017, the Secretary and Austin Electric participated in a
15   full-day mediation regarding the Austin Electric Litigation. Defendant Tonn attended
16   this mediation. The Secretary and Austin Electric did not settle their dispute during that
17   mediation.
18          16.    According to Defendant Pace’s representations to the court in the Austin
19   Electric Litigation, at or around the time of the December 2017 mediation, Defendant
20   Tonn expressed his frustration about the Austin Electric Litigation to Defendant Pace.
21          17.    Shortly thereafter, in January 2018, Defendant Tonn and Austin Electric
22   retained Attorney Defendants to represent Austin Electric. According to Defendant Pace,
23   Attorney Defendants were retained for the purposes of conducting a “HR Audit.” Under
24   the guise of this alleged audit, Defendants undertook a campaign to intimidate and
25   pressure Austin Electric employees into providing sworn declarations waiving their
26   rights to recover wages in the Austin Electric Litigation. The employees Defendants
27   targeted were within the class of employees for which the Secretary sought relief in the
28   Austin Electric Litigation.
      COMPLAINT FOR INJUNCTIVE RELIEF FOR VIOLATIONS OF THE RETALIATION
      PROVISIONS OF THE FAIR LABOR STANDARDS ACT
      Case No. [Case Number]                                                                Page 3
       Case 2:18-cv-04710-DMF Document 1 Filed 12/17/18 Page 5 of 8




1           18.    Despite being aware of the Austin Electric Litigation, Defendants did not
2    notify the Department of Labor that they were interviewing witnesses and taking sworn
3    statements compromising Austin Electric’s employees’ ability to participate and benefit
4    from the Secretary’s pending enforcement of the FLSA through the Austin Electric
5    Litigation.
6           19.    Defendant Pace was aware of the Austin Electric Litigation before
7    beginning the purported HR Audit. She and Attorney Defendants thus had an obligation
8    to be familiar with the Litigation, including the existing court orders issued in the
9    Litigation. Nevertheless, Defendants took actions to subvert those orders, including
10   through attempting to determine which Austin Electric employees were informers.
11          20.    During the purported HR Audit, Austin Electric employees were required
12   to attend interviews with Defendants and/or their agents during work time. The
13   interviews generally lasted an hour, although some interviews took significantly longer.
14   During the interviews, Defendants Pace and Sellers never informed Austin Electric
15   employees that the interviews were voluntary; that the employees could leave; or that the
16   employees could consult or have the presence of the Secretary’s representatives or even
17   a neutral person, such as a lawyer, during these interviews these employees were
18   required to attend with Attorney Defendants.
19          21.    During the interview, Defendants and/or their agents used an interview
20   outline that Attorney Defendants authored. Based on that outline, Defendants and/or
21   their agents asked Austin Electric employees about specific events related to the Austin
22   Electric Litigation, including whether they had been instructed to underreport their hours
23   worked and whether they had been paid for all hours worked. Among other things, the
24   outline that Defendants and/or their agents used contained the following:
25                     a. Questions regarding whether employees spoke to any government
26                        entities, such as the Department of Labor, about their work
27                        conditions; and
28
      COMPLAINT FOR INJUNCTIVE RELIEF FOR VIOLATIONS OF THE RETALIATION
      PROVISIONS OF THE FAIR LABOR STANDARDS ACT
      Case No. [Case Number]                                                                 Page 4
       Case 2:18-cv-04710-DMF Document 1 Filed 12/17/18 Page 6 of 8




1                      b. A question regarding whether “the agency told [the employee] that
2                          there was [sic] any issues or anything wrong or that you were owed
3                          money, etc.”
4           22.    After the interview, Defendants and/or their agents presented employees
5    with preprinted written declarations, not open ended forms to be filled out by employees.
6    Attorney Defendants drafted the preprinted declarations so that Austin Electric
7    employees would be signing under penalty of perjury. The preprinted declarations
8    Defendants and/or their agents presented had various statements related to the Austin
9    Electric Litigation, including “I have been paid for all hours that I worked at the
10   Company.”
11          23.    Defendants did not inform Austin Electric employees that they could seek
12   the assistance or presence of the Secretary’s representatives or counsel prior to signing
13   the declarations or any other neutral person or that their decision to sign the declaration
14   was voluntary. Defendants also did not inform employees that, by signing these
15   declarations employees might adversely affect the exercise of their rights under the
16   FLSA and specifically their rights to participate in and benefit from the Secretary’s
17   pending enforcement action in federal court against Austin Electric.
18          24.    Attorney Defendants did not disclose to Austin Electric Employees that
19   they represented a party that was taking a position adverse to the employee’s interests
20   under the FLSA and a position adverse to that the Secretary in the pending litigation, nor
21   did Attorney Defendants take any steps to educate the employees they interviewed
22   regarding their rights under the FLSA before presenting them with declarations for
23   signature.
24          25.    Defendants did not provide the Austin Electric employees with the copies
25   of the declarations they signed, nor did Attorney Defendants’ interview outline contain
26   an instruction to tell employees during the interview that employees would receive
27   copies of the declarations at a later date.
28
      COMPLAINT FOR INJUNCTIVE RELIEF FOR VIOLATIONS OF THE RETALIATION
      PROVISIONS OF THE FAIR LABOR STANDARDS ACT
      Case No. [Case Number]                                                               Page 5
       Case 2:18-cv-04710-DMF Document 1 Filed 12/17/18 Page 7 of 8




1             26.   Defendants never disclosed to any of the Austin Electric employees
2    interviewed that the declarations they presented to the employees for signature under
3    oath contradicted Austin Electric’s own records, which reveal that the employees were
4    not paid for all wages due for all hours worked as required under the FLSA.
5             27.   On June 1, 2018, as part of the Austin Electric Litigation, the Honorable
6    Roslyn O. Silver conducted a hearing upon the Secretary’s motion for a temporary
7    restraining order and preliminary injunction related to the HR Audit. Defendants Tonn
8    and Pace attended that hearing.
9             28.   On August 20, 2018, the Court entered an injunction against Austin
10   Electric, ruling that the Secretary was likely to succeed on the merits of a claim for a
11   violation of the FLSA’s anti-retaliation provision, 29 U.S.C. § 215(a)(3). Defendant
12   Pace authored and submitted materials that were part of the evidentiary record
13   underlying the order.
14            29.   Defendants’ solicitation and extraction of coerced declarations, which
15   included false or misleading testimony, constituted an adverse employment action under
16   the FLSA.
17            30.   Defendants’ retaliatory conduct was triggered by Austin Electric
18   employees’ pursuit of their statutorily protected rights to full compensation and the
19   Secretary’s FLSA lawsuit to enforce those rights.
20                                     CLAIM FOR RELIEF
21                           Violation of Section 15(a)(3) of the FLSA
22            31.   Defendants have violated and, if not enjoined, will continue to violate
23   Section 15(a)(3) of the FLSA, 29 U.S.C. § 215(a)(3), by virtue of the conduct alleged
24   above.
25            32.   At all relevant times, Defendants have willfully violated and, if not
26   enjoined, will continue to violate Section 15(a)(3) of the FLSA, 29 U.S.C. § 215(a)(3).
27   Defendants engaged in the conduct alleged above, even though they knew or should
28   have known that this conduct violates the FLSA.
      COMPLAINT FOR INJUNCTIVE RELIEF FOR VIOLATIONS OF THE RETALIATION
      PROVISIONS OF THE FAIR LABOR STANDARDS ACT
      Case No. [Case Number]                                                                Page 6
       Case 2:18-cv-04710-DMF Document 1 Filed 12/17/18 Page 8 of 8




1                                     PRAYER FOR RELIEF
2           WHEREFORE, cause having been shown, the Secretary prays for judgment
3    against Defendants as follows:
4           (a)    For an injunction under Section 17 of the FLSA, 29 U.S.C. § 217,
5    enjoining and restraining Defendants, their officers, agents, servants, employees, and
6    those persons in active concert or participation with them from violating the FLSA,
7    including Section 15(a)(3);
8           (b)    For an Order providing any further equitable relief as may be deemed
9    necessary or appropriate, including issuance of a curative notice concerning Defendants’
10   violations of the FLSA; and
11          (c)    For an Order awarding the Secretary the costs of this action.
12
13
                                                  Respectfully submitted,
14
15    Dated: December17, 2018                     KATE S. O’SCANNLAIN
                                                  Solicitor of Labor
16
17                                                JANET M. HEROLD
                                                  Regional Solicitor
18                                                ________________________
                                                  MARC A. PILOTIN
19                                                Counsel for Wage and Hour Litigation
20
                                                         /s/ Boris Orlov
21                                                BORIS ORLOV
                                                  Senior Trial Attorney
22
23                                                DEMIAN CAMACHO
                                                  JESSICA M. FLORES
24                                                DAVID L. EDELI
25                                                Trial Attorneys
26                                                Attorneys for the Secretary, U.S.
27                                                Department of Labor
28
      COMPLAINT FOR INJUNCTIVE RELIEF FOR VIOLATIONS OF THE RETALIATION
      PROVISIONS OF THE FAIR LABOR STANDARDS ACT
      Case No. [Case Number]                                                            Page 7
